Title: 19th.
From: Adams, John Quincy
To: 


       The equinoctial storm, which has been gathering in the heavens for a week past, has now appeared, with all its violence and rage. Stedman arrived in town last evening, and has attended in the office this day. He brought me no letters from Cambridge, but left all friends well: we had a violent debate in the office, between Stedman and Townsend upon a point of law. The contest began by a difference of opinion between Townsend and me. Stedman was on my side of the question, and the dispute soon center’d in them; books were produced and authorities brought which both parties declared to be plump in their favour respectively.
       Townsend at last finding three against him, (for Thomson had sided likewise) got out of patience, and hinted to us, that we could not understand the meaning of the terms, as we had been so short a time in the office: so we left him to battle it with Stedman. An appeal was agreed upon to Mr. Parsons: Townsend however after shifting his ground several times, at length discovered that there was nothing in the case but a misunderstand­ing of words; and appears at present to give up the point. But he is fond of these debates, and fonder of his own opinion. Thomson did not appear in the afternoon: this however was quite peaceable: The weather was such as rendered a fire in the office, very comfortable. I was at home all the evening, reading Rousseau’s confessions. This is the most extraordinary book I ever read in my life.
      